Case 4:20-cv-10151-JLK Document 22 Entered on FLSD Docket 01/13/2021 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION

                                CASE NO. 20-cv-10151-JLK

 ANDREW T. DAY,

        Plaintiff,

 v.

 CITY OF KEY WEST MAYOR
 TERI JOHNSTON (IN HER OFFICIAL CAPACITY),
 KEY WEST CITY MANAGER
 GREGORY W. VELIZ (IN HIS OFFICIAL CAPACITY),
 AND THE CITY OF KEY WEST, FLORIDA,
 A FLORIDA MUNICIPALITY,

       Defendants.
 ___________________________________/

                             FINAL ORDER OF DISMISSAL

        THIS CAUSE, comes before the Court on Plaintiff’s Notice of Voluntary

 Dismissal (D.E. #21) filed January 12, 2021 in the above styled case. Accordingly, after a

 careful review of the record and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), it is

        ORDERED, ADJUDGED and DECREED as follows:

        1.     The above-styled case is hereby DISMISSED.

        2.     All unresolved pending motions in this case are hereby DENIED as moot.

        3.     The Clerk shall CLOSE this case.
Case 4:20-cv-10151-JLK Document 22 Entered on FLSD Docket 01/13/2021 Page 2 of 2




       DONE AND ORDERED in chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 13th day of January, 2021.



                                          JAMES LAWRENCE KING
                                          UNITED STATES DISTRICT JUDGE

 cc:   All Counsel of Record
